NEUBERGER BERMAN INCOME FUNDS CLASS A PLAN PURSUANT TO RULE 12b-1 SCHEDULE A Class A of the following series of Neuberger Berman Income Funds are subject to this Plan Pursuant to 12b-1, at the fee rates specified: Series Fee (as a Percentage of Average Daily Net Assets of Class A) Neuberger Berman Core Bond Fund 0.25% Neuberger Berman Emerging Markets Income Fund 0.25% Neuberger Berman Floating Rate Income Fund 0.25% Neuberger Berman High Income Bond Fund 0.25% Neuberger Berman Municipal Intermediate Bond Fund 0.25% Neuberger Berman Short Duration Bond Fund 0.25% Neuberger Berman Short Duration High Income Fund 0.25% Neuberger Berman Strategic Income Fund 0.25% Dated: July 29, 2013
